DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-24 are pending.
Claims 15-24 are rejected.
Claims 1-14 and 25-27 are canceled.

Election/Restrictions
Applicant’s elected Group III, claims 15-24, without traverse in the reply filed on December 21, 2021.

Response to Amendment
Drawings
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both a heterogeneous catalyst rejuvenation system and a solids concentrator (see lines 1-3 of paragraph 0112) is withdrawn due to the amendment to paragraph 0113 of specification, filed August 2, 2022.  
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 306 is withdrawn due to the amendment to paragraph 0111 of the specification, filed August 2, 2022
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: precipitator 505 (see line 8 of paragraph 0130) is withdrawn due to the amendment to paragraph 0131 of the specification, filed August 2, 2022.

Double Patenting
The provisional rejection of Claims 15, 16,  and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 16-22 of copending Application No. 17/031,675 in view of Van Der Heide et al. (US 2019/0039979 A1) is withdrawn due to the amendments to claim 15, filed August 2, 2022.  

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 1 and 2, filed August 2, 2022, with respect to the rejection of claims 18, 19 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been fully considered and are persuasive.  The rejection of claims 18, 19 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
Contrary to applicants arguments Kalnes and Muthusamy do disclose the added limitations of  “(iii) at least a portion of the withdrawn aqueous medium is subjected to one or more unit operations to remove a portion of the lower glycol in a separated fraction and provide a retained liquid phase containing at least about 10 mass percent of the lower glycol that was contained in the aqueous medium as withdrawn from the reaction zone and said dissolved or suspended catalyst“ (see revised rejections below). Thus, the rejection of claims 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kalnes et al. (US 8,222,464 B2) and the rejection of claims 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Muthusamy et al. (US 10,519,086 B2) are maintained.

Claim Rejections - 35 USC § 103
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
As discussed above Contrary to applicants arguments Kalnes and Muthusamy do disclose the added limitations of  “(iii) at least a portion of the withdrawn aqueous medium is subjected to one or more unit operations to remove a portion of the lower glycol in a separated fraction and provide a retained liquid phase containing at least about 10 mass percent of the lower glycol that was contained in the aqueous medium as withdrawn from the reaction zone and said dissolved or suspended catalyst“ (see revised rejections below).
Both Kalnes and Muthusamy disclose recycling hydrogen and using the claimed hydrogen partial pressures (see revised rejections below).

Claim Objections
Claim 15 is objected to because of the following informalities:  There is an extra closed parentheses after “(iii)” in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said dissolved or suspended catalyst" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no disclosure in claim 15 of a dissolved or suspended catalyst.  Claim 15 does disclose the presence of a catalyst in the aqueous medium (lines 4 and 5 of claim 15).  However, there are no limits on the manner in which the catalyst is present in the aqueous medium.  The disclosed catalysts may also be supported (see for instance paragraphs 038, 091, and 093).  Thus, claim 15 does not provide support for the limitation "said dissolved or suspended catalyst".
Claim 15 is further indefinite because it is unclear as to whether the dissolved or suspended catalyst is in the aqueous medium or the retained liquid phase containing at least about 10 mass percent of the lower glycol.  In the specification the catalyst is disclosed as being dissolved or suspended in the aqueous medium (see for instance paragraphs 010 and 011).  The specification also discloses that the catalyst is dissolved or suspended in the retained liquid phase (see for instance paragraphs 011 and 0101).
Claims 15-23 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalnes et al. (US 8,222,464 B2).
Kalnes et al. disclose a catalytic process for producing a lower glycol of at least one of ethylene glycol and propylene glycol from a carbohydrate-containing feed comprising at least one of aldose- and ketose-yielding carbohydrate (column 1, lines 49-55; column 2, lines 32-33; column 5, line 41 to column 6, line 2; column 10, lines 23-41).    The process comprising continuously or intermittently supplying the feed to a reaction zone containing an aqueous medium having therein catalyst for converting the carbohydrate to the glycol (column 3, line 20 to column 4, line 27).   The aqueous medium is at catalytic conversion conditions including the presence of dissolved hydrogen, to produce a reaction product containing glycol (column 3, lines 20-59 and column 4, lines 62-67).   Continuously at least a portion of the aqueous medium is withdrawn from the reaction zone and at least a portion of the withdrawn aqueous medium from the reaction zone is recycled to the reaction zone (column 4, lines 19-22; column 5, lines 55-59; column 8, lines 53-61; and column 10, lines 33-35).  The aqueous medium recycling to the reaction zone is subjected to at least one unit operation to enhance the catalytic process in the reaction zone (column 9, lines 14-21 and 51-53).   At least a portion of the withdrawn aqueous medium is subjected to one or more unit operations to remove a portion of the lower glycol in a separated fraction and provide a retained liquid phase containing at least about 10 mass percent of the lower glycol that was contained in the aqueous medium as withdrawn from the reaction zone and said dissolved or suspended catalyst“ (see column 3, lines 21-25; column 8, lines 23-27; column 8, line 53 to column 10, line 41).  In the examples the ethylene and propylene glycol were recovered by filtration in yields (wt.%) of greater than 10 mass percent (see the Example and Table in columns 11-14).
The aqueous medium withdrawn from the reaction zone comprises catalytic metals and the at least one unit operation to enhance the catalytic process comprises subjecting the aqueous medium to a unit operation that selectively reduces concentration of catalytic metals (column 9, lines 19-63).  The unit operation is a density separation (column 9, lines 55-60).
Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthusamy et al. (US 10,519,086 B2).
Muthusamy et al. disclose a catalytic process for producing a lower glycol of at least one of ethylene glycol and propylene glycol from a carbohydrate-containing feed comprising at least one of aldose- and ketose-yielding carbohydrate (column 5, lines 40-59 and column 8, lines 36-56 and claims 1-10).    The process comprising continuously or intermittently supplying the feed to a reaction zone containing an aqueous medium having therein catalyst for converting the carbohydrate to the glycol (column 5, lines 40-59 and column 8, lines 22-56).   The aqueous medium is at catalytic conversion conditions including the presence of dissolved hydrogen, to produce a reaction product containing glycol (column 6, lines 34-45).   Continuously at least a portion of the aqueous medium is withdrawn from the reaction zone and at least a portion of the withdrawn aqueous medium from the reaction zone is recycled to the reaction zone (column 8, lines 18-22).  The aqueous medium recycling to the reaction zone is subjected to at least one unit operation to enhance the catalytic process in the reaction zone (column 7, line 47 to column 8, line 26 and column 9, line 20 to column 10, line 67).   The aqueous medium withdrawn from the reaction zone comprises catalytic metals and the at least one unit operation to enhance the catalytic process comprises subjecting the aqueous medium to a unit operation that selectively reduces concentration of catalytic metals (column 7, line 47 to column 8, line 26 and column 9, line 20 to column 10, line 67).  At least a portion of the withdrawn aqueous medium is subjected to one or more unit operations to remove a portion of the lower glycol in a separated fraction and provide a retained liquid phase containing at least about 10 mass percent of the lower glycol that was contained in the aqueous medium as withdrawn from the reaction zone and said dissolved or suspended catalyst“ (column 5, lines 54-56; column 7, line 47 to column 8, line 66; and column 9, line 34 to column 10, line 67).  In the examples the ethylene and propylene glycol were recovered by filtration in yields (wt.%) of greater than 10 mass percent (see the Examples and column 14, lines 46-56). The unit operation is a density separation (column 8, lines 1-15).  Muthusamy et al. implicitly disclose carrying out the glycol production under conditions that convert the soluble tungstate to precipitated oxides of tungsten (column 14, lines 24-47).  The precipitated oxides of tungsten are removed by a solids separation unit operation (column 7, lines 9-19 and 47-52; column 8, lines 27-35; and column 10, lines 13-19).   The process includes carboxylic acid hydrogenation in the presence of a carboxylic acid hydrogenation catalyst at temperatures and pressure suitable for hydrogenation of an organic acid (column 10, lines 4-29 and Example 1).  It is disclosed that the hydrogenation conditions may also include a pressure in the range of from 500 to 2000 psig (3447.38-13789.51 kpa) (column 6, lines 31-33).  It is disclosed that hydrogen may be supplied to the reactor under pressure and that it is preferable that the atmosphere in the reactor vessel be evacuated and replaced with hydrogen repeatedly (column 6, lines 37-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 10,519,086 B2) as applied to claims 15-17 above, and further in view of Van Der Heide et al. (US 2019/0039979 A1) and Oogjen et al. (US 8,057,763 B2).
Muthusamy et al. disclose the invention as described above for claim 15-17, but differs from claim 18 in that the pH of the aqueous medium is not disclosed.  Muthusamy et al. further differ from claim 22 in that it is not disclosed that an organic acid is present in the aqueous medium.
Van Der Heide et al. disclose a process for the production of alkylene glycols from a carbohydrate-containing feed (see entire disclosure).  It is disclosed that the pH of the reaction mixture is preferably at least 2.0, more preferably at least 2.5 and at most 8.0, more preferably at most 6.0 (see paragraph 0028).  The pH may be maintained by organic acids, such as acetic acid (see paragraph 0028 and 0041).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to conduct the process of Muthusamy et al. at a pH of least 2.0, more preferably at least 2.5 and at most 8.0, more preferably at most 6.0, since Van Der Heide et al. disclose that this is the pH range used in a process for the production of alkylene glycols from a carbohydrate-containing feed.  The skilled artisan would have further found it obvious that the pH could be controlled at the desired pH with the addition of organic acids, such as acetic acid, as taught by Van Der Heide et al.
Muthusamy et al. further differs from claim 19 in that although Muthusamy et al. disclose reactivating the catalyst prior to recycle (column 9, lines 20-41 and column 10, lines 46-48).  Muthusamy et al. do not disclose that the reactivating the catalyst include reacting with a base to form the soluble tungstate anion.
However, one having ordinary skill in the art would have found it obvious that the  precipitated oxides of tungsten in the process of Muthusamy et al. could be converted back to a soluble tungstate for use as the soluble retro-Aldol catalyst by reacting the precipitated oxides of tungsten with a base. 
 Muthusamy et al. further differs from claims 20 and 21 in that although Muthusamy et al. disclose reactivating the catalyst prior to recycle (column 9, lines 20-41 and column 10, lines 46-48).  Muthusamy et al. do not disclose reactivating the catalyst by oxidation.
Oogjen et al. disclose a process for recovering a Group VIB metal catalyst which includes an oxidation process (column 3, lines 14-43).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the spent catalyst in the process of Muthusamy et al. could be reactivated using the oxidation process disclosed by Oogjen et al., since the process disclosed by Oogjen et al. is suitable for regenerating spent catalysts comprising Group VIB metals including tungsten.  The skilled artisan would have been motivated to utilize the process of Oogjen et al. as it provides an economic process for recycling of Group VIB metals from spent catalysts.
Claims 15, 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes et al. (US 8,222,464 B2) alone or in view of Liu et al. (US 2017/0210687 A1).
 Kalnes et al. disclose a catalytic process for producing a lower glycol of at least one of ethylene glycol and propylene glycol from a carbohydrate-containing feed comprising at least one of aldose- and ketose-yielding carbohydrate (column 1, lines 49-55; column 2, lines 32-33; column 5, line 41 to column 6, line 2; column 10, lines 23-41).    The process comprising continuously or intermittently supplying the feed to a reaction zone containing an aqueous medium having therein catalyst for converting the carbohydrate to the glycol (column 3, line 20 to column 4, line 27).   The aqueous medium is at catalytic conversion conditions including the presence of dissolved hydrogen, to produce a reaction product containing glycol (column 3, lines 20-59 and column 4, lines 62-67).   Continuously at least a portion of the aqueous medium is withdrawn from the reaction zone and at least a portion of the withdrawn aqueous medium from the reaction zone is recycled to the reaction zone (column 4, lines 19-22; column 5, lines 55-59; column 8, lines 53-61; and column 10, lines 33-35).  The aqueous medium recycling to the reaction zone is subjected to at least one unit operation to enhance the catalytic process in the reaction zone (column 9, lines 14-21 and 51-53).   The aqueous medium withdrawn from the reaction zone comprises catalytic metals and the at least one unit operation to enhance the catalytic process comprises subjecting the aqueous medium to a unit operation that selectively reduces concentration of catalytic metals (column 9, lines 19-63).  At least a portion of the withdrawn aqueous medium from the reaction zone is recycled to the reaction zone (column 10, lines 33-35).   The recycled aqueous medium contains heterogeneous catalyst from the reaction zone, and prior to being introduced into the reaction zone, hydrogen may be admixed with the recycled aqueous medium to provide a hydrogen-laden aqueous medium (column 4, lines 60-65; column 5, lines 55-56; column 8, line 59 to column 9, line 25; column 9, line 51-63; column 10, lines 13-17, 25-35 and 50-67).  The separated hydrogen may be pressurized to the pressure of the reaction zone (column 9, lines 7-9).  The hydrogen is brought to a pressure  of about 1800 psig (12410.56 kpa) to be at about the same pressure as the reaction zone (column 10, lines 10-17). 
	Kalnes et al. disclose the catalytic process described above for claims 15 and 16, but differ from claim 22 in that the catalytic process disclosed by Kalnes et al. do not require that an organic acid is contained in the aqueous medium and at least a portion of the withdrawn aqueous medium is subjected to carboxylic acid hydrogenation conditions including the presence of a carboxylic acid hydrogenation catalyst and
hydrogen at elevated temperature and pressure.  
	However, Kalnes et al. do disclose that the feedstock may comprise co-products that may be recycled along with an aqueous medium to the reaction zone (column 3, lines 20-27 and column 8, lines 63).  Examples of the co-products include organic acids (column 5, lines 43-53).   The reaction zone includes a hydrogenation component (column 5, line 60 to column 6, line 2).   The separated hydrogen may be recycled to the reaction zone (column 8, line 64 to column 9, line 7).  The separated hydrogen may be pressurized and heated to a temperature above the temperature of the reaction zone prior to be being recycled (see column 4, line 67 to column 5, line 15; column 9, lines 7-11).  The at least one unit operation to enhance the catalytic process in the reaction zone comprises increasing the hydrogen partial pressure of the aqueous medium (column 9, lines 7-11; column 10, lines 4-41).
Lui et al. disclose that in the production of diols that if the acids produced in the course of the reaction are not enough to maintain the pH organic acids such as lactic acid, formic acid, and acetic acid may be added (see paragraphs 0004, 0006, 0017).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the catalytic process disclosed by Kalnes et al. could have an organic acid such as acetic acid, lactic acid and formic acid as taught by Lui et al., contained in the aqueous medium, since Lui et al. disclose that in the production of diols that if the acids produced in the course of the reaction are not enough to maintain the pH organic acids such as lactic acid, formic acid, and acetic acid may be added.   The ordinary skilled artisan would have further found it obvious that at least a portion of the withdrawn aqueous medium can be subjected to carboxylic acid hydrogenation conditions including the presence of a carboxylic acid hydrogenation catalyst and hydrogen at elevated temperature and pressure, since Kalnes et al. disclose that the feedstock may comprise co-products that may be recycled along with an aqueous medium to the reaction zone; the reaction zone includes a hydrogenation component; the separated hydrogen may be recycled to the reaction zone ; the separated hydrogen may be pressurized and heated to a temperature above the temperature of the reaction zone prior to be being recycled; and enhances the catalytic process in the reaction zone by increasing the hydrogen partial pressure of the aqueous medium.
	
Claims  15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes et al. (US 8,222,464 B2) as applied to claims 15 and 16 above, and further in view of Van Der Waal et al. (US 10,138,184 B2).
Kalnes et al. disclose the invention as described above for claims 15 and 16 but differs from claim 18 in that the tungsten-containing anion is not disclosed as being converted to tungstic acid at a pH of the aqueous medium that is sufficient that tungstic acid is precipitated and then removed by a solids separation unit operation.
Van Der Waal et al. disclose a process for the preparation of glycols wherein the tungsten catalyst is separated and acidified to provoke precipitation of tungstic acid, the tungsten compound is reclaimed and can be suitably recycled (column 10, line 55 to column 11, line 7).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the tungsten catalyst of Kalnes et al. could be recovered by acidifying the tungsten catalyst to provoke precipitation of tungstic acid, as taught by Van Der Waal.  The skilled artisan would have been motivated to carry out the recovery process of Van Der Waal as it would allow for alternative process for the tungsten compound of Kalnes et al. to be reclaimed and suitably recycled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699